ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-341, concluding on the record certified to the Board pursuant to Rule 1:20—4(f) (default by respondent), that *615SALEEMAH M. BROWN, A/K/A SALEEMAH MALIKAH KHALEEFAH BROWN, of PATERSON, who was admitted to the bar of this State in 2008, should be suspended from the practice of law for a period of three-months for violating RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter), RPC 1.5(a) (unreasonable fee), RPC 1.15(b) (failure to promptly notify a client about the receipt of funds or to promptly turn over funds that the client is entitled to receive), RPC 1.15(c) (failure to keep separate funds in which a lawyer and another claim an interest, until the dispute concerning their respective interests is resolved), and RPC 1.15(d) and Rule 1:21-6 (recordkeeping), RPC 8.1(a) (false statement to disciplinary authorities), RPC 8.1(b) (failure to comply with a lawful demand for information from a disciplinary authority);
And good cause appearing;
It is ORDERED that SALEEMAH M. BROWN, A/K/A SA-LEEMAH MALIKAH KHALEEFAH BROWN, is suspended from the practice of law for a period of three months, effective July 17, 2014, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*616ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.